NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAR 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-50155

                Plaintiff-Appellee,             D.C. No. 2:07-cr-00812-DSF

 v.
                                                MEMORANDUM*
CARLOS JONATHAN GONZALEZ
BECERRA, a.k.a. Carlos Jonathan Becerra,
a.k.a. Jonathan Becerra, a.k.a. Carlos
Jonathan Gonzalez,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                            Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      Carlos Jonathan Gonzalez Becerra appeals from the revocation of supervised

release and the six-month sentence imposed upon revocation. Pursuant to Anders

v. California, 386 U.S. 738 (1967), Becerra’s counsel has filed a brief stating that


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Becerra the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed. However,

the court has considered Becerra’s letter dated July 27, 2018.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                  18-50155